Execution Version
 
LINE OF CREDIT PROMISSORY NOTE
 
US$15,000,000
June  29, 2011

 
FOR VALUE RECEIVED, the undersigned ENER1, INC., a corporation organized under
the laws of the State of Florida (hereinafter, together with its successors in
title and assigns, the “Borrower”), by this line of credit promissory note (this
“Note”), absolutely and unconditionally promises to pay to the order
of  BZINFIN, S.A. (hereinafter, together with its successors in title and
assigns, called the “Lender”), the principal sum of Fifteen Million United
States Dollars (US$15,000,000), or so much thereof as shall have been advanced
by the Lender to the Borrower by way of Advances under the Line of Credit
Agreement (as hereinafter defined) and shall remain outstanding, such payment to
be made as hereinafter provided, and to pay interest on the principal sum
outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.
 
Capitalized terms used herein without definition shall have the meanings set
forth in the Line of Credit Agreement.
 
The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Line of
Credit Agreement.  Accrued interest on the unpaid principal under this Note
shall be payable on the dates specified in the Line of Credit Agreement.
 
On the Maturity Date, the final maturity of this Note, there shall become
absolutely due and payable by Borrower hereunder, and Borrower hereby promises
to pay to Lender, the balance (if any) of the principal hereof then remaining
unpaid, all of the unpaid interest accrued hereon and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby.
 
The principal of this Note, in whole or in part,  may be converted by Lender
into Conversion Shares in accordance with the Line of Credit Agreement.
 
Borrower authorizes Lender to make or cause to be made at or about the time of
any Advance or at the time of receipt of any prepayment of principal of this
Note or conversion thereof into Converted Shares in accordance with the Line of
Credit Agreement, an appropriate notation on the Schedule annexed hereto
reflecting the making of such Advance or the receipt of such prepayment or
conversion.  The outstanding amount of the Advances set forth on the Schedule
annexed hereto shall be prima facie evidence of the principal amount thereof
owing and unpaid to Lender, but the failure to record, or any error in so
recording, any such amount on the Schedule shall not limit or otherwise affect
the obligation of Borrower hereunder or under the Line of Credit Agreement to
make payments of principal of and interest on this Note when due.
 
Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Line of Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by Borrower in
United States Dollars, for the account of Lender as set forth in the Line of
Credit Agreement or otherwise specified by Lender, on the due date of such
payment, and in immediately available and freely transferable funds.  All
payments on or in respect of this Note or the indebtedness evidenced hereby
shall be made without set-off or counterclaim and free and clear of and without
any deductions, withholdings, restrictions or conditions of any nature.
 
This Note is made and delivered by Borrower to Lender pursuant to the parties’
Line of Credit Agreement of even date herewith and is entitled to the benefits
of said Line of Credit Agreement (hereinafter, as originally executed, and as
now or hereafter amended, modified, varied, supplemented or amended and
restated, called the “Line of Credit Agreement”).  This Note evidences the
obligation under the Line of Credit Agreement of Borrower (a) to repay the
principal amount of the Advances made by Lender to Borrower; (b) to pay interest
on the principal amount hereof remaining unpaid from time to time; and (c) to
pay other amounts which may become due and payable thereunder.
 
Borrower will have an obligation to prepay principal of this Note from time to
time if and to the extent required under, and upon the terms contained in, the
Line of Credit Agreement.
 
Pursuant to and upon the terms contained in the Line of Credit Agreement, the
entire unpaid principal of this Note, all of the interest accrued on the unpaid
principal of this Note and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable.
 
This Note and the obligations of Borrower hereunder shall be governed by and
interpreted and determined in accordance with the laws of the State of New
York.  Borrower hereby irrevocably waives notice of acceptance, presentment,
notice of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note, except for notices expressly provided for in the Line
of Credit Agreement.  Borrower hereby absolutely and irrevocably consents and
submits to the exclusive jurisdiction of the courts of the State of New York and
of any federal court located in the City and County of New York in connection
with any actions or proceedings brought against Borrower by the holder hereof
arising out of or relating to this Note.
 
[Signature Page Follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Line of Credit Promissory Note has been duly executed
by the undersigned on the day and in the year first above written.
 
ENER1, INC.
   
By:
   
Name:
 
Title:

 
 
3

--------------------------------------------------------------------------------

 

SCHEDULE TO LINE OF CREDIT PROMISSORY NOTE
 
DATE OF
ADVANCE,
PREPAYMENT
OR
CONVERSION
 
AMOUNT
OF
ADVANCE
 
AMOUNT OF
PRINCIPAL
BALANCE
PREPAID 
OR
CONVERTED
 
UNPAID
PRINCIPAL
BALANCE
 
NAME OF
PERSON
MAKING
NOTATION 
June 6, 2011
  $ 2,241,410  
Inapplicable
  $ 2,241,410                                                                  
                                                                     

 
 

 
 

--------------------------------------------------------------------------------

 